Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Election/Restriction

The claims are directed to the following disclosed patentably distinct species: 

Group I (Type of Head):
Species 1 (Figs. 2A-2C (200)):
Species 2 (Figs. 3A-3C, (300)):
Species 3 (Figs. 6A, 6B, (400)):
Species 4 (Figs. 7A-7B, (500)):
Species 5 (Fig. 9, (700)):
Species 6 (Fig. 10, (800)):
Species 7 (Figs. 11A-11C, (800)):
Species 8 (Fig. 12A, (900)):
Species 9 (Fig. 12B, (920)):
Species 10 (Fig. 12C, (940)):
Species 11 (Fig. 12D, (960)):

Species 13 (Fig. 14, (1100)):
Species 14 (Fig. 15, (1200)):

Group II  (Type of Weight Design):
Species 1 (Figs. 2A-2C, (210)):
Species 2 (Figs. 3A-3C, 4-5, (310)):
Species 3 (Fig. 6A,(410a, 410b):
Species 4 (Fig. 6B,(410b, 410a):
Species 5 (Fig. 7A, (510)):
Species 6 (Fig. 8, (610)):
Species 7 (Fig. 9, (710)):
Species 8 (Fig. 10, (810a, 810b)):
Species 9 (Fig. 12A, (919)):
Species 10 (Fig. 12B, (929)):
Species 11 (Fig. 12C, (949)):
Species 12 (Fig. 12D, (969)):
Species 13 (Fig. 13, (1010)):
Species 14 (Fig. 14, (1110)):
Species 15 (Fig. 15, (1210)):

Group III  (Difference between first and second weight):
Species 1 (Different Material):

Species 3 (Different Construction: First end is thicker):

 	Group IV (First End and Second End Appearance)
Species 1 (Different Visual Appearance):  Claim 1. 
Species 2 (Substantially Similar Appearance):  Claim 18. 

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for each group if applicable such that at least one head is able to be formed
for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Additional searching within the subclasses and/or word searching would be required to search for all the differences in anticipation for all the differences to be exclusively claimed during the prosecution of this case.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was not made to request an oral election to the above restriction requirement due to the complexity of the restriction requirement.    

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN LUTHER BLAU whose telephone number is (571)272-4406.  The examiner can normally be reached on Monday thru Friday, 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SLB/ 27 February 2021			/STEPHEN L BLAU/                                                                        Primary Examiner, Art Unit 3711